UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7819



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GEORGE HARRIS, a/k/a “George”, a/k/a “Mr. G.”,
a/k/a “G”,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CR-88-76-N; CA-95-789-N)


Submitted: May 13, 2004                          Decided:   May 19, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Harris, Appellant Pro Se. Robert Joseph Seidel, Jr.,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            George Harris filed in the district court a motion

entitled “Memorandum of Law in Support of Petitioner’s Motion for

Relief From Judgment.”    This motion, filed in 2003, was construed

by the district court as a notice of appeal of the court’s 1999

denial of Harris’s successive challenge on his 1988 conviction.

Although it does not appear that Harris was seeking to appeal the

district court’s 1999 order, to the extent his motion was construed

as a notice of appeal, such an appeal is untimely.             See Fed. R.

App.   P.   4(a).   Because   the    appeal   period   is   “mandatory   and

jurisdictional,” we lack jurisdiction to consider Harris’s claims.

Browder v. Director, Dep’t of Corr., 434 U.S. 257, 264 (1978)

(quoting United States v. Robinson, 361 U.S. 220, 229 (1960).

Accordingly, we dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                 DISMISSED




                                    - 2 -